Case 1:21-cv-00071-IMK Document 1-3 Filed 06/02/21 Page1of7 PagelD #: 12

 

PLAINTIFF: Mary Wolfe CASE NUMBER:
DEFENDANTS: Kaufman Realty & Auctions of WV, LLC

 

 

 

Il. TYPE OF CASE:

 

 

 

 

 

 

 

 

 

 

 

TORTS OTHER CIVIL

Asbestos Adoption Appeal from Magistrate Case

Professional Malpractice Contract Petition for Modification of
Magistrate Sentence

Personal Injury X Real Property Miscellaneous Civil

Product Liability Mental Health Other

Other Tort Appeal for Administrative

Agency
il. JURY DEMAND X YES _NO

CASE WILL BE READY FOR TRIAL BY (month/year): 04/2022

 

 

IV. DO YOU OR ANY OF YOUR CLIENTS OR WITNESSES IN THIS CASE
REQUIRE SPECIAL ACCOMMODATIONS DUE TO A DISABILITY OR AGE?
_.YES — NO _IF YES, PLEASE SPECIFY:

——__—. Wheelchair accessible hearing room and other facilities
Interpreter or other auxiliary aid for the hearing impaired

Reader or other auxiliary aid for the visually impaired
Spokesperson or other auxiliary aid for the speech impaired
Other:

 

 

Attorney Name: T. Keith Gould (7166) Representing:
The Miley Legal Group, PLLC X Plaintiff __ Defendant
229 West Main Street, Suite 400
Clarksburg, WV 26301
(304) 326-1800

Signature: Al Ciel Me
Date: V -“Lb- CL

DEFENDANT’S

j ea

 
Case 1:21-cv-00071-IMK Document 1-3 Filed 06/02/21 Page 2of7 PagelD #: 13

SUMMONS

IN THE CIRCUIT COURT OF HARRISON COUNTY, WEST VIRGINIA

CASE STYLE
MARY WOLFE and ROBERT WOLFE,
husband and wife,
Plaintiffs CASE #:
JUDGE: _
Vv.

KAUFMAN REALTY & AUCTIONS OF
WEST VIRGINIA, LCC,

Defendant.

To the above-named Defendant, KAUFMAN REALTY & AUCTIONS OF WV, LLC, C/O
ANDREW YODER, JR. 441 EAST MAIN STREET, BRIDGEPORT, WV, 26330:

IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Summoned and required
to serve upon, T. Keith Gould, plaintiff's attorney, whose address is 229 West Main Street, Suite
400, Clarksburg, West Virginia, 26301, an answer including any related counterclaim you may
have to the Complaint filed against you in the above styled civil action, a true copy of which is
herewith delivered to you. You are required to serve your answer to the Complaint within 30
days after service of this summons upon you, exclusive of the day of service. You are also
required to serve your answer to the combined discovery requests within forty-five (45) days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, judgment
by default will be taken against you for the relief demanded in the complaint and you will be
thereafter barred from asserting in another action any claim you may have which must be
asserted by counterclaim in the above styled civil action.

Dated:

 

 

Clerk of Court

By:

 
Case 1:21-cv-00071-IMK Document 1-3 Filed 06/02/21 Page 3of7 PagelD#: 14

IN THE CIRCUIT COURT OF HARRISON COUNTY, WEST VIRGINIA

MARY WOLFE and ROBERT WOLFE,
husband and wife,

Plaintiffs,

v \\ Civil Action No.: 21-C- 104

KAUFMAN REALTY & AUCTIONS OF
WEST VIRGINIA, LLC,

Defendant.
COMPLAINT

1. The Plaintiffs are husband and wife and reside together in Barbour County,
West Virginia, where they have resided at all times relevant to this Complaint.

2. Defendant, Kaufman Realty & Auctions of West Virginia, LLC [Defendant
“Kaufman”] is, upon information and belief, a foreign [Ohio] corporation that is
registered to do business in the State of West Virginia and which maintains its principal
West Virginia office at 399 East Main Street in Bridgeport, Harrison County, West
Virginia.

3. Defendant Kaufman does business in Harrison County, West Virginia, as a
real estate agency and auction house and has done so at all times relevant to this

Complaint.
Case 1:21-cv-00071-IMK Document 1-3 Filed 06/02/21 Page 4of7 PagelD #: 15

4, Jurisdiction is proper in the Circuit Court of Harrison County, West
Virginia, pursuant to W.Va. Code § 51-2-2(b) as the value of Plaintiff's claims exceed the
current jurisdictional minimum of $7,500.00, exclusive of interest.

5. Venue is proper in the Circuit Court of Harrison County, West Virginia,
pursuant to W.Va. Code § 56-1-1(a)(2) based upon the fact that the Defendant maintains

a business location and otherwise does business in Harrison County, West Virginia.

Count I - Negligence

6. The Plaintiff incorporates herein by reference all other paragraphs of this
Complaint.

7. On June 27, 2019, the Plaintiffs went to East Grafton Road in Marion
County, West Virginia, to pick up items that they had purchased for their farm from the
Defendant's on-line auction. The items were marked and contained in a warehouse
owned or maintained by the Defendant. When the Plaintiffs arrived at the Defendant's
shop, they were instructed by the Defendant’s employee to enter the storage area to locate
and take their items.

8. While in the storage area, Plaintiff Mary Wolfe was stooped over scanning
the tags on the items that were laid out on the floor, attempting to locate the items that
the Plaintiffs had purchased, when an employee or owner of the Defendant knocked a
45-pound concrete saw from an upper shell, causing it to fall and strike Plaintiff Mary

Wolfe directly on the head.
Case 1:21-cv-00071-IMK Document 1-3 Filed 06/02/21 Page5of7 PagelD #: 16

9. Asa result of being struck as indicated above, Plaintiff Mary Wolfe suffered
a severe and permanent traumatic brain injury, among other injuries. The Plaintiff's other
associated injuries include, but are not necessarily limited to, cognitive deficits,
headaches, tinnitus, dizziness, visual deficits, cervical and thoracic back trauma and the
exacerbation of a left knee injury.

10. The Plaintiff's injuries were directly and proximately caused by the
Defendant’s negligence, which includes its failure to properly store and handle the

subject concrete saw.

LOSS OF CONSORTIUM

11. The Plaintiffs incorporate herein by reference all other paragraphs of this
Complaint.

12. +The Plaintiffs are husband and wife and were so at the time of the injuries
described above.

13.“ Plaintiff Robert Wolfe is entitled to be compensated for his loss of
consortium directly and proximately caused by the Defendant's negligence, including,
but necessarily limited to, the loss of his wife’s comfort, household contribution, guidance
and kindly offices.

WHEREFORE, the Plaintiffs seek relief from the Defendant as follows:

a. Compensatory damages for past and future medical expenses, loss of

household services and other such damages in an amount to be determined
by the jury upon proper proof presented at trial;
Case 1:21-cv-00071-IMK Document 1-3 Filed 06/02/21 Page 6 of 7 PagelD #: 17

b. General damages, past and future, for pain, suffering, permanent injury,
loss of enjoyment of life, emotional distress, and other such damages in an
amount to be determined by the jury upon proper proof presented at trial;

c. Prejudgment and post-judgment interest;
d. Costs, expenses and attorneys’ fees; and,

e. Any other such relief, available at law or in equity, that is deemed
appropriate as this matter matures for trial.

THE PLAINTIFFS DEMAND A JURY TRIAL

/)
Dated this Zo "ay of April 2021
Plaintiffs, by Counsel,

CV fivk fecee (Th e720

C. Michael Bee, Esq. (No.: 290)

HILL, PETERSON, CARPER, BEE & DEITZLER, PLLC
500 Tracy Way

Charleston, WV 25311

(304) 345-5667

LAL Gua

T. Keith Gould, Esq. (No.: 7166)
THE MILEY LEGAL GROUP, PLLC
229 West Main Street, Suite 400
Clarksburg, WV 26301

(304) 326-1800
Case 1:21-cv-00071-IMK Document 1-3 Filed 06/02/21 Page 7 of 7 PagelD #: 18

wo
4

FILED.IN 15TH:
CIRCUIT COURT —
Ik APR 2b P 338
